Form XVII
(Regulation 23)

REPUBLIC OF ZAMBIA

The Mines and Minerals Development Act, 2008
(Act No. 7 of 2008)
The Mines and Minerals Development (General) Regulations, 2008

LICENCE NO. 19740-HQ-LML

LARGE-SCALE MINING LICENCE
(Section 27 of the Mines and Minerals Development Act, No.7 of 2008)

Holder’s name: Arab Contractors Zambia Limited

ae ‘x
The mining area shall be thé’ area = in the Schedule and annexed hereto and

a

Bordered Red on the — sj

eee hn ’
The licence relates to the following og io Granite, Laterite and Limestone

The licence is granted for a period of £25 commencing on the 24th day of September, 2014
8 per ie 8 P

oe :
The conditions of grant of ieee areas

B.C.Lumamba

Director

ENDORSEMENT OF REGISTRATION
This Large Scale Mining Licence has on this 24* day of
September, 2014 been registered in the Register.

